MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D), this                          Aug 24 2016, 10:34 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                         CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
purpose of establishing the defense of res judicata,                        and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Philip R. Skodinski                                       Gregory F. Zoeller
South Bend, Indiana                                       Attorney General of Indiana
                                                          Paula J. Beller
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

David Pace,                                              August 24, 2016

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A04-1604-CR-844
        v.                                               Appeal from the St. Joseph Superior
                                                         Court.
                                                         The Honorable Elizabeth A.
State of Indiana,                                        Hardtke, Judge.
Appellee-Plaintiff.                                      Cause No. 71D05-1508-CM-3156




Barteau, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 71A04-1604-CR-844 | August 24, 2016          Page 1 of 5
                                          Statement of the Case
[1]   David Pace appeals from his conviction after a bench trial of one count of Class
                                                  1
      A misdemeanor criminal trespass, contending that there is insufficient evidence

      to support his conviction. We affirm.


                                                      Issue
[2]   The sole issue presented in this appeal is whether there is sufficient evidence to

      support Pace’s conviction.


                                   Facts and Procedural History
[3]   Jason Pfledderer owned a house at 1401 Randolph Street in South Bend,

      Indiana. Pfledderer entered into a one-year lease with Pace and Pace’s brother

      on June 2, 2014. Pfledderer personally prepared the lease which was written to

      go into effect on June 1, 2014. The terms of the lease included the payment of

      monthly rent of $550, which was due the first day of each month. Pace paid

      rent to Pfledderer in June 2014.


[4]   When the July 1, 2014 rent came due, but had not been paid, Pfledderer went

      to the property to see if Pace and his brother were still living there. Pfledderer

      observed that Pace’s property remained in the house.




      1
          Ind. Code § 35-43-2-2(b)(1) (2014).


      Court of Appeals of Indiana | Memorandum Decision 71A04-1604-CR-844 | August 24, 2016   Page 2 of 5
[5]   On July 7, 2014, Pfledderer filed a petition to evict Pace and Pace’s brother

      from the property. The small claims court granted Pfledderer’s petition on July

      17, 2014. Officer Ron Lula of the St. Joseph County Sheriff’s Department

      served Pace with the Prejudgment Order of Possession of Real Property, which

      gave Pace and his brother until midnight on July 22, 2014 to vacate the

      property.


[6]   On July 23, 2014, Pfledderer changed the locks on the property and secured the

      side door with screws. Pfledderer did not give Pace permission to enter the

      property to retrieve his belongings after the locks were changed and had no

      contact with him until July 25, 2014. On that date, Officer Ernesto Ramirez of

      the South Bend Police Department responded to a call at the property. When

      he knocked on the door, Pace answered the door and allowed Officer Ramirez

      and other officers to enter the residence.


[7]   Officer Ramirez asked Pace if he had received a copy of the Prejudgment Order

      of Possession of Real Property. Pace’s brother handed a copy of the order to

      the officer. Sometime later, when Pfledderer arrived at the property, he saw

      police officers inside the residence speaking with Pace and Pace’s brother.

      Pfledderer noticed that the back window was unlocked and the screws had been

      removed from the side door.


[8]   The officers arrested Pace and Pace’s brother at the scene. At the time of his

      arrest, Pace’s personal possessions had not been packed. Pfledderer had to pack

      the items in order to clean out the residence. Pace admitted that he was aware


      Court of Appeals of Indiana | Memorandum Decision 71A04-1604-CR-844 | August 24, 2016   Page 3 of 5
       that he had been ordered not to be in the property after midnight on July 22,

       2014.


[9]    The State charged Pace with criminal trespass as a Class A misdemeanor on

       August 26, 2015. Pace’s bench trial was held on March 11, 2016, at the

       conclusion of which Pace was found guilty as charged. The trial court imposed

       a sentence of sixty-two days executed. Pace now appeals.


                                    Discussion and Decision
[10]   When we review a claim challenging the sufficiency of the evidence, we neither

       reweigh the evidence nor assess the credibility of the witnesses. Suggs v. State,

       51 N.E.3d 1190, 1193 (Ind. 2016). We consider only the probative evidence

       and reasonable inferences supporting the judgment. Horton v. State, 51 N.E.3d
1154, 1157 (Ind. 2016). A conviction will be affirmed if there is substantial

       evidence of probative value supporting each element of the offense such that a

       reasonable trier of fact could have found the defendant guilty beyond a

       reasonable doubt. Willis v. State, 27 N.E.3d 1065, 1066 (Ind. 2015). The fact-

       finder must determine whether the evidence sufficiently proves each element of

       the offense, and, on review, we consider conflicting evidence most favorably to

       the trial court’s ruling. Id.


[11]   In order to establish that Pace had committed criminal trespass as a Class A

       misdemeanor, the State was required to prove beyond a reasonable doubt that

       Pace, who had no contractual interest in Pfledderer’s property, knowingly or

       intentionally entered that property after having been denied entry by Pfledderer

       Court of Appeals of Indiana | Memorandum Decision 71A04-1604-CR-844 | August 24, 2016   Page 4 of 5
       or his agent. Ind. Code § 35-43-2-2(b)(1). Here, the evidence most favorable to

       the judgment shows that Pace was ordered to vacate the property by midnight

       on July 22, 2014. Pace did not do so. However, on July 25, 2014, Pace, who

       no longer had permission to enter the property, did so and was found by the

       police inside the property. Pace and his brother were in possession of the

       Prejudgment Order of Possession of Real Property at that time. This evidence

       is sufficient to support Pace’s conviction.


[12]   Pace argues, nonetheless, that the State failed to prove the element that Pace

       entered the premises without Pfledderer’s permission. In contradiction to

       Pfledderer’s testimony, Pace claimed that Pfledderer had given him permission

       to enter the property after July 22, 2014, and that he did so by using the key he

       was issued upon signing the lease. He also emphasizes that he was cooperative

       with police upon their arrival at the property on July 25, 2014. These

       arguments are requests to reweigh the evidence and assess the credibility of the

       witnesses, tasks our standard of review precludes. Suggs, 51 N.E.3d at 1190.


                                                Conclusion
[13]   In light of the foregoing, we affirm Pace’s conviction.


[14]   Affirmed.


       Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A04-1604-CR-844 | August 24, 2016   Page 5 of 5